



COURT OF APPEAL FOR ONTARIO

CITATION:  Stawro v. Mayfield Holdings Inc., 2016 ONCA 710

DATE: 20160929

DOCKET: C62207

Hoy A.C.J.O., Lauwers and Benotto JJ.A.

BETWEEN

John Stawro

Plaintiff (Respondent)

and

Mayfield Holdings Inc. and Harpreet Sethi

Defendants (Appellants)

Olubunmi Ogunniyi, for the appellants

Amandeep Sidhu, for the respondent

Heard: September 12, 2016

On appeal from the order of Justice Patrick J. Flynn of
    the Superior Court of Justice, dated May 17, 2016.

By the Court:

[1]

The appellants, Mayfield Holdings Inc. and Harpreet Sethi, are the
    owners of adjoining properties located at 3142 Mayfield Road and 3172 Mayfield
    Road in Brampton, Ontario. The respondent, John Stawro, is the assignee of the
    mortgages of each property.

[2]

The original mortgagees, with respect to the property at 3142 Mayfield
    Road, which is the subject of the order under appeal, were Joseph and Frances
    Borg. They obtained a default judgment, in respect of the mortgage, on November
    18, 2014. Eventually the Borgs assigned the mortgage on 3142 Mayfield Road to
    Finance Mart Corp. (FMC), which was also the mortgagee on 3172 Mayfield Road.
    By transfers of charge dated February 4, 2016, FMC then transferred both
    mortgages to the respondent.

[3]

The motion judge granted the order under appeal for a writ of possession
    in favour of the respondent respecting 3142 Mayfield Road on May 17, 2016, to
    be executed if the appellants failed to make the following payments to the
    respondent:

·

$45,000.00 on or before May 31, 2016

·

$15,000.00 on or before June 4, 2016

·

$15,000.00 on or before July 4, 2016; and

·

$15,000.00 on or before August 4, 2016

[4]

The appeal is dismissed for the following reasons.

The Factual and Procedural Context

[5]

In an agreement made March 20, 2015, FMC and Mayfield Holdings Inc.
    agreed to a series of recitals in respect of both mortgages:

Whereas the FMC Mortgage [respecting 3172 Mayfield Road] is in
    default and the current amount due under the FMC mortgage is $747,688.53 as set
    out in Schedule A attached.

Whereas the Borg mortgage [respecting 3142 Mayfield Road] went
    into default and Borg commenced power of sale proceedings against the borrowers
    and obtained judgment.

Whereas in consideration for full payment of the Borg Mortgage,
    Borg assigned its mortgage to the lender in the current amount of $549,520.54
    as set out in Schedule B attached.



Whereas the borrowers in consideration for the lender agreeing
    to take an assignment of the Borg mortgage has agreed to pay an assignment fee of
    $35,000.00.

Whereas the new principal amount under both mortgages is now
    ($549,520.54 + $747,688.53 + $35,000.00 = $1,332,209.07) as at March 20, 2015.

Whereas the FMC Mortgage accrues interest at a rate of 12
    percent per annum, calculated monthly and the Borg Mortgage accrued interest at
    a rate of 8.4 percent per annum, calculated monthly, the lender and [the
    appellants] have agreed to an interest rate of 12 percent per annum, calculated
    monthly for both mortgages.

[6]

The March 20, 2015 agreement had the effect of increasing the interest
    rate of the Borg mortgage on 3142 Mayfield Road from 8.4% to 12%, which was the
    rate of interest on the FMC mortgage on 3172 Mayfield Road. The recalculated
    amounts on the mortgages reflected past defaults, accrued costs and additional
    fees.

[7]

By transfers of charge dated February 4, 2016, FMC transferred the
    mortgages on the subject property and on 3172 Mayfield Road to the respondent.
    The record contains a document entitled Assignment Agreement, dated February
    4, 2016, between 1727300 Ontario Inc., identified as the lender, and Mayfield
    Holdings Inc. and Sethi, identified as the borrowers. There is no signature
    line for 1727300 Ontario Inc., but the evidence is that it is the respondents corporate
    vehicle. By direction concerning title, the transfer of charge for both 3142
    Mayfield Road and 3172 Mayfield Road was directed to the respondent. The
    Assignment Agreement provides:

The 1727300 Ontario Inc. (
sic
) hereby agrees to take
    an assignment of the mortgages registered in the name of Finance Mart Corp., on
    the above captioned Mortgaged Property, by payment of the sum of $1,478,679.47
    on February 4, 2016 on the following terms (the Assignment):

1.       The
    Assignment shall be for a term of six months from February 4, 2016 to August 4,
    2016.

2.       The borrower
    shall be [charged] a legal and transfer fee of $21,320.53 in consideration for
    the Assignment.

3.       The borrower
    shall be [charged] interest of 12% per annum, payable monthly of $15,000.00 per
    month, commencing March 4, 2016.

[8]

Upon further default, the respondent moved for a writ of possession
    based on the default judgment in respect of 3142 Mayfield Road that had been
    granted in favour of the Borgs. The matter came before the motion judge, who
    made the May 17, 2016 order under appeal. The figures in the order came from
    the Assignment Agreement.

[9]

The mortgage on 3142 Mayfield Road was in default as was the mortgage on
    3172 Mayfield Road. The respondent also pursued relief in respect of the
    mortgage on 3172 Mayfield Road, and on June 10, 2016, Price J. gave a similar
    conditional order for a writ of possession. His order provided:

1.

On consent to
    paragraph one (1) only, the defendants shall pay the sum of $30,000.00 to
    Keyser Mason Ball LLP, in trust on or before June 30, 2016 at 5:00 p.m.

2.

The amount
    outlined in paragraph one (1) above is in parallel, and not an addition, to the
    order of Justice Flynn dated May 17, 2016 in the action bearing court file no.14-49410;
    Hamilton registry.

3.

Should the
    defendants fail to comply with paragraph one (1) above, the plaintiff is
    granted leave to issue a writ of possession with respect to the property
    described as in Schedule A [which identified 3172 Mayfield Road].

[10]

The
    appellants admit they made no payments in response to either order.

The Appellants Arguments

[11]

The
    appellants make a number of arguments.

[12]

The
    appellants argue that the order under appeal must be set aside because the
    reasons are wholly inadequate to have permitted the issuance of the writ of
    possession at issue in this appeal. They submit that the reasons do not fully
    address all of the arguments that were put to the motion judge. While it would
    have been preferable for the reasons to refer to the arguments, however
    briefly, that is not an absolute requirement:
R. v. Sheppard
, 2002 SCC
    26, [2002] 1 S.C.R. 869, at paras. 22-23. This is a simple case with a clear
    record, and it is not difficult to piece together what happened and to reach a
    decision. Accordingly, this is not a ground on which the appeal should be
    allowed.

[13]

Further,
    the arguments not addressed by the motion judge are without merit. First, the
    appellants argued the land was subject to the
Farm Debt Mediation Act
,
S.C. 1997, c. 21, since it is zoned agricultural,
    and that the respondents failure to comply with the notice requirements under
    s. 21 of the Act is fatal. There is, however, no evidence that the appellants
    are farming the land, which is a necessary element to succeed on this ground:
R.S.W.H.
    Vegetable Farms Inc. v. Bayerische Landesbank Girozentrale
,
[2009] O.J. No. 4284 (S.C.), at para.
    85.

[14]

Second,
    the appellants argued the new mortgage terms offend s. 8 of the
Interest
    Act
, R.S.C., 1985, c. I.15, and rely on the case of
P.A.R.C.E.L. Inc.
    v. Acquaviva
, 2015 ONCA 331, 126 O.R. (3d) 108. However, this is not the
    case. There is nothing in the March 20, 2015 agreement or in the Assignment
    Agreement that has the effect of imposing a higher rate on the arrears owing
    than on the amount owing that is not in arrears, which is a required element
    for the appellants to succeed on this ground:
Krayzel Corp. v. Equitable
    Trust Co
., 2016 SCC 18, [2016] S.C.J. No. 18, at para. 25-26. Furthermore,
    the increased interest rate on the Borg mortgage on 3142 Mayfield Road was agreed
    to as the price of the lenders forbearance on execution. There is nothing
    about such a negotiation that offends s. 8 of the
Interest Act
.

[15]

We
    turn now to the more substantive arguments.

[16]

The
    appellants argue the effect of the Assignment Agreement was to constitute a new
    mortgage, effectively rendering the default judgment obtained by the Borgs a
    nullity, and therefore compelling the respondent to commence a new action.

[17]

We
    would not give effect to this argument. The terms of the Assignment Agreement
    do not constitute a new mortgage but only acknowledge the existing mortgages
    and their continued state of default. The March 20, 2015 agreement used the
    expression: the new principal amount under both mortgages is now ..., and the
    Assignment Agreement used the expression: agrees to take an assignment of the
    mortgages; these show the parties were working with the security provided by
    the original mortgages and were only agreeing to amend certain terms.

[18]

The
    appellants also argue the new terms are unconscionable. However, the interest
    rate on the Borg mortgage, which increased from 8.4% to 12%, is nowhere near
    the criminal interest rate. There is nothing in the dealings between the
    parties that would give rise to an argument of unconscionability. In this case,
    the appellants consented to the change in terms and were experienced borrowers:
    see
Smit v. Pluim
2015 ONSC 7945 at paras. 17, 22, and 28. The
    respondent states that this matter was not argued before the motion judge, but
    we would reject the argument in any event.

[19]

Finally,
    the appellants argue the motion judge made a fatal legal error when he tied the
    two mortgages together and effectively required payments to be made on both mortgages
    as a condition of withholding the writ of possession on 3142 Mayfield Road.

[20]

The
    respondent submits that even if the motion judge erred in effectively requiring
    one payment for the two properties, the effect of the order of Price J.
    respecting 3172 Mayfield Road corrected the problem with the motion judges
    order in this case. We would not give effect to the respondents argument. The
    order of Price J. dealt with 3172 Mayfield Road alone, which is the subject of
    other proceedings. It did nothing to amend the order under appeal, which relates
    to 3142 Mayfield Road.

[21]

Even
    so, we reject the appellants argument that the motion judge erred in tying
    together the two mortgages in his order. As we see it, the motion before the
    motion judge was based on the evidence, including the continuing default on the
    Borg mortgage. The respondent was therefore manifestly entitled to a writ of
    possession respecting 3142 Mayfield Road. Based on arguments on the evidence in
    the record, as a matter of his discretion the motion judge gave the appellants
    one last opportunity to redeem on terms that might appear steep, but were the
    very terms the appellants had agreed to in the Assignment Agreement, and about
    which they cannot be heard to complain. Seen in that light the appellants did
    not suffer a prejudice through the order, but obtained a benefit to which they
    were not entitled as a matter of right. The motion judge did not err in making
    the order.

Disposition

[22]

The
    appeal is dismissed with costs to the respondent payable, as agreed, in the
    amount of $5,000, inclusive of disbursements and taxes.

Released:  September 29, 2016 AH                      Alexandra
    Hoy A.C.J.O.

P.
    Lauwers J.A.

M.L.
    Benotto J.A.


